         Case 1:18-cv-00187-REB Document 96 Filed 11/16/18 Page 1 of 6




Ausey H. Robnett III, State Bar No. 3218
Lake City Law Group, PLLC
435 W. Hanley Ave., Suite 101
Coeur d’Alene, ID 83815
Telephone: (208) 664-8115
Facsimile: (208) 664-6338
arobnett@lclattorneys.com

Kathleen C. Schroder (pro hac vice)
Gail L. Wurtzler (pro hac vice)
Davis Graham & Stubbs LLP
1550 17th Street, Suite 500
Denver, Colorado 80202
Telephone: (303) 892-7409
Facsimile: (303) 893-1379
katie.schroder@dgslaw.com
gail.wurtzler@dgslaw.com

Attorneys for Proposed Intervenor-Defendant Jonah Energy LLC

                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF IDAHO

WESTERN WATERSHEDS PROJECT,
and CENTER FOR BIOLOGICAL
DIVERSITY,                                                 Case No. 1:18-cv-00187-REB

       Plaintiffs,
                                                          PROPOSED
v.                                                        INTERVENOR-
                                                          DEFENDANT JONAH
RYAN K. ZINKE, Secretary of Interior;                     ENERGY LLC’S
DAVID BERNHARDT, Deputy Secretary of                      [PROPOSED] MOTION TO
Interior; and UNITED STATES BUREAU OF                     DISMISS UNDER RULE
LAND MANAGEMENT, an agency of the                         12(b)(3) OR IN THE
United States,                                            ALTERNATIVE TO
                                                          TRANSFER UNDER 28
       Defendants.                                        U.S.C. § 1404(a)


       In its pending Motion to Intervene [ECF No. 85], Proposed Intervenor-Defendant Jonah

Energy LLC (“Jonah Energy”) agreed to comply with the Joint Proposed Litigation Plan [ECF

No. 79]. Because that Litigation Plan set a deadline of November 16 for responses to the
          Case 1:18-cv-00187-REB Document 96 Filed 11/16/18 Page 2 of 6




Plaintiffs’ First Amended Complaint [ECF No. 78] (“FAC”), Jonah Energy now files this

[Proposed] Motion to Dismiss under Federal Rule of Civil Procedure 12(b)(3) or in the

Alternative to Transfer under 28 U.S.C. § 1404(a) (the “Motion”). See Joint Proposed Litigation

Plan [ECF No. 79] at 3.

       Jonah Energy is the proponent of the Normally Pressured Lance Natural Gas

Development Project (“NPL Project”), which is the only subject of Plaintiffs’ Seventh Claim for

Relief added by the FAC. Plaintiffs also added the NPL Project to the list of Final Actions

challenged in their First, Second and Third Claims for Relief. 1 Other than the NPL Project, that

list consists of multiple Bureau of Land Management (“BLM”) oil and gas lease sales in 2017

and 2018 in Montana, Utah, North Dakota, Nevada, and Wyoming. See FAC, ¶¶ 150-225lll.

The allegations of the Seventh Claim overlap with and duplicate the NPL Project allegations in

the First, Second and Third Claims. Compare FAC, ¶¶ 282-83 with ¶¶ 336-337 (allegations re

prioritization, data collection, best available science, conservation, siting); ¶ 291 with ¶ 337D

(allegations re best available science); and ¶ 305 with ¶ 341 (inadequate analysis allegations).

As relief, Plaintiffs seek an order overturning BLM actions approving the NPL Project.

       For several reasons, venue for the claims against the NPL Project is not proper in the

District of Idaho, or, in the alternative, transfer of those claims to the District of Wyoming is

appropriate. First, the NPL Project is located entirely within the District of Wyoming on a

combination of federal and state oil and gas leases. The BLM actions for the NPL Project that

Plaintiffs challenge, including the Final Environmental Impact Statement and the Record of

Decision for the NPL Project, all occurred within the District of Wyoming.


1
  Jonah Energy does not plan to take a position regarding the Fourth, Fifth and Sixth Claims
because they do not appear to concern matters in which Jonah Energy has a direct legal or
financial interest.
                                                 -2-
         Case 1:18-cv-00187-REB Document 96 Filed 11/16/18 Page 3 of 6




       Second, the Plaintiffs’ challenges to the NPL Project directly implicate the State of

Wyoming’s management of greater sage-grouse, over which the state has primacy within its

borders. The State of Wyoming manages greater sage-grouse through a robust regulatory

program known as the Core Population Area strategy. This strategy was developed by the Sage-

grouse Implementation Team (“SGIT”) appointed in 2007 by Wyoming Governor Dave

Freudenthal and further refined and adopted in a series of Executive Orders issued by Governor

Freudenthal and his successor Governor Matt Mead between 2008 and 2015. In 2010, the

Wyoming state legislature enacted a resolution that approved SGIT and these efforts. That same

year, the United States Fish and Wildlife Service endorsed the Core Population Area strategy.

See 12-Month Findings for Petitions to List the Greater Sage-Grouse as Threatened or

Endangered, 75 Fed. Reg. 13910, 13974-75 (Mar. 23, 2010), and 80 Fed. Reg. 59858, 59882-84,

59939 (Oct. 2, 2015).

       The Core Population Area strategy is the foundation for BLM-Wyoming’s greater sage-

grouse measures in its Approved Resource Management Plan Amendment issued in 2015. See

BLM’s Approved Resource Management Plan Amendment for Greater Sage-grouse (Sept. 2015)

(Ex. 12) at 20-21. The Core Population Area strategy also was presented to this Court in 2012 in

connection with the evidentiary hearing on remedies in Western Watershed Project v. Salazar,

No. 4:08-CV-516-BLW, 2012 WL 5880658 (Nov. 20, 2012). As this Court found, the Core

Population Area strategy is “a serious and coordinated effort by stake holders in Wyoming to

counter the effects of drilling.” Id. at *7. When approving the NPL Project, BLM coordinated

with the State of Wyoming and reviewed and applied the Core Population Area strategy as well

as additional greater sage-grouse protective measures. See, e.g., BLM Record of Decision for

Normally Pressured Lance Natural Gas Development Project (Ex. 3) at 5, 10, 26, 29, 34,


                                               -3-
           Case 1:18-cv-00187-REB Document 96 Filed 11/16/18 Page 4 of 6




Appendix A (August 27, 2018); BLM Final EIS for Normally Pressured Lance Natural Gas

Development Project (Ex. 2) at ES-4, ES-5, ES-6, ES-48.

         Third, the claims against the NPL Project are distinct from the other claims in the

Amended Complaint and do not implicate BLM’s national policies. Instruction Memorandum

2018-034 challenged by Plaintiffs does not apply to BLM decisions to authorize development of

existing oil and gas leases, such as the NPL Project. Further, BLM did not rely on, or even cite

to, either of the Instruction Memoranda (2018-034 or 2018-026) challenged by Plaintiffs when

approving the NPL Project.

         Fourth, several of Plaintiffs’ specific allegations challenging the NPL Project are unique

to actions and conditions in the District of Wyoming. Specifically, they allege that the NPL

Project area includes a pronghorn migration route that is entirely within the District of Wyoming

and that the BLM did not adequately consider that route. See FAC, ¶¶ 225rr, 225zz, 225jjj,

225lll, 340A, 341D, 341E, 341G. These pronghorn allegations are asserted only with respect to

the NPL Project. Like greater sage-grouse, Wyoming has primacy over pronghorn within the

state.

         As described in more detail in the Memorandum of Points and Authorities, the

Declaration of Paul Ulrich and its exhibits that are being filed with this Motion, venue for the

Plaintiffs’ challenges to the NPL Project is not proper in this court. Venue would be proper in

the District of Wyoming under 28 U.S.C. § 1391(e)(1)(B) because “a substantial part of the

events or omissions giving rise to the claim occurred, or a substantial part of property that is the

subject of the action is situated” in the District of Wyoming. Alternatively, 28 U.S.C. § 1404(a)

authorizes transfer of the claims challenging the NPL Project to the District of Wyoming.

         Kathleen C. Schroder, one of the undersigned counsel for Jonah Energy, has advised


                                                 -4-
         Case 1:18-cv-00187-REB Document 96 Filed 11/16/18 Page 5 of 6




 counsel for the existing parties to this litigation of Jonah Energy’s intention to file this

 Proposed Motion.

       Accordingly, Jonah Energy requests that the Court grant its [Proposed] Motion and

transfer the claims challenging the NPL Project to the District of Wyoming.

       Respectfully submitted this 16th day of November, 2018.



                                                    /s/ Kathleen C. Schroder
                                                    Kathleen C. Schroder (pro hac vice)
                                                    Gail L. Wurtzler (pro hac vice)
                                                    Davis Graham & Stubbs LLP
                                                    1550 17th Street, Suite 500
                                                    Denver, Colorado 80202
                                                    Telephone: (303) 892-7409
                                                    Facsimile: (303) 893-1379
                                                    katie.schroder@dgslaw.com
                                                    gail.wurtzler@dgslaw.com

                                                    Ausey H. Robnett III, State Bar No. 3218
                                                    Lake City Law Group, PLLC
                                                    435 W. Hanley Ave., Suite 101
                                                    Coeur d’Alene, ID 83815
                                                    Telephone: (208) 664-8115
                                                    Facsimile: (208) 664-6338
                                                    arobnett@lclattorneys.com

                                                    Attorneys for Proposed Intervenor-
                                                    Defendant Jonah Energy LLC




                                              -5-
          Case 1:18-cv-00187-REB Document 96 Filed 11/16/18 Page 6 of 6




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this 16th day of November, 2018, a copy of the
above PROPOSED INTERVENOR-DEFENDANT JONAH ENERGY LLC’S
[PROPOSED] MOTION TO DISMISS UNDER RULE 12(b)(3) OR IN THE
ALTERNATIVE TO TRANSFER UNDER 28 U.S.C. § 1404(a) was filed electronically with
the Clerk of the Court, using CM/ECF system, which sent notification of such filing to:

Laurence J. Lucas                               John Shaughnessy Most
Todd C. Tucci                                   U.S. Dept. of Justice
Talasi B. Brooks                                P.O. Box 7611
Sarah Stellberg                                 Washington, DC 20044
llucas@advocateswest.org                        john.most@usdoj.gov
ttucci@advocateswest.org
tbrooks@advocateswest.org                       Luther L. Hajek
sstellberg@advocateswest.org                    U.S. Dept. of Justice/Environmental & Natural
P.O. Box 1612                                   Resources Div.
Boise, ID 83701                                 999 18th Street
                                                Denver, CO 80202
Attorneys for Plaintiffs                        luke.hajek@usdoj.gov

Erik Edward Petersen                            Rachel Roberts
Michael M. Robinson                             U.S. Department of Justice
Wyoming Attorney General’s Office               7600 Sand Point Way NE
2320 Capitol Avenue                             c/o DOJ/DARC
Cheyenne, WY 82002                              Seattle, WA 98115
erik.petersen@wyo.gov                           rachel.roberts@usdoj.gov
mike.robinson@wyo.gov
                                                Christine Gealy England
Paul A. Turcke                                  United States Attorney’s Office
MSBT Law, Chtd.                                 800 Park Blvd., Ste. 600
7699 W. Riverside Drive                         Boise, ID 83712
Boise, ID 83714                                 christine.england@usdoj.gov
pat@msbtlaw.com
                                                Attorneys for Defendants
Attorneys for Intervenor Defendant State of
Wyoming

Bret A. Sumner
Michael K. Cross
Beatty & Wozniak, P.C.
216 16th Street, Suite 1100
Denver, CO 80202
bsumner@bwenergylaw.com

Attorneys for Intervenor Western Energy Alliance    /s/ Amanda Turney


                                              -6-
